Citation Nr: 0417665	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  97-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to a service-connected disability.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease secondary to a service-connected disability. 

3.  Entitlement to service connection for diabetes mellitus 
as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA).  By a rating action of 
June 1996, the New York, New York Regional Office (RO) denied 
the veteran's claims of entitlement to service connection for 
hypertension and a heart condition as secondary to service-
connected post-traumatic stress disorder (PTSD).  The veteran 
perfected a timely appeal of that decision.  A rating action 
in December 1997 confirmed and continued the denial of the 
veteran's claims.  The record indicates that the veteran 
moved to Florida in 1999; and, in December 2000, jurisdiction 
over his case was transferred to the RO in St. Petersburg, 
Florida.  

By a rating action of April 2002, the RO denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus type II a secondary to exposure to herbicides.  The 
veteran perfected a timely appeal of that decision.  

On February 10, 2004, the veteran appeared and offered 
testimony before the undersigned Veterans Law Judge in 
Washington, D.C.  A copy of the hearing transcript has been 
associated with the claims folder.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304.  

The issues of service connection for heart disease and 
hypertension are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate those 
claims.  

2.  The veteran has provided credible and competent testimony 
which establishes that his service aboard a ship in the 
waters offshore Vietnam during 1965 and 1966 involved duty or 
visitation on the ground in Vietnam and the record contains a 
current diagnosis of diabetes mellitus.  

3.  The competent medical evidence suggests that the 
veteran's diabetes mellitus caused or aggravated his 
currently diagnosed arteriosclerotic heart disease.  


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred 
during the veteran's active naval service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claims for 
service connection for diabetes mellitus and arteriosclerotic 
heart disease, there is no need to discuss VA's compliance 
with the VCAA.  

Factual Background.  The records indicate that the veteran 
served on active duty from January 1961 to July 1968.  He was 
awarded the Vietnam Service Medal, the Navy Unit Commendation 
Medal, the Republic of Vietnam Campaign Medal, and the 
National Defense Service Medal.  His service medical records 
are negative for any complaints, findings or diagnoses of 
diabetes mellitus or heart disease.  The service medical 
records indicate that the veteran was admitted to a hospital 
in May 1968 after having taken numerous pills in a suicide 
attempt.  The veteran was discharged from the hospital with a 
diagnosis of depressive reaction.  On the occasion of his 
initial VA examination in August 1968, the veteran was 
diagnosed with depressive reaction in partial remission, 
chronic.  This examination was negative for any clinical 
findings or diagnoses of heart disease or diabetes mellitus.  

By a rating action of November 1968, the RO granted service 
connection for depressive reaction and assigned a 10 percent 
disability rating, effective July 6, 1968.  

VA medical records dated in 1973 and 1982 reflect clinical 
evaluation and treatment for the veteran's psychiatric 
disorder and unrelated physical disabilities.  

VA medical records, dated from February 1994 through January 
1997, reflect that the veteran received clinical evaluation 
and treatment for several disabilities, including PTSD, 
coronary artery disease, and diabetes mellitus.  The records 
indicate that the veteran was admitted to a VA hospital in 
February 1994 after he developed central squeezing chest 
discomfort accompanied by sweating and increased shortness of 
breath.  There was no nausea or vomiting.  The pain radiated 
to the left arm.  There was no dizziness or palpitations.  
The episode lasted about 35 minutes and subsided 
spontaneously.  On examination, his blood pressure readings 
were reported as 200/120 in the right arm and 188/107 in the 
left.  The chest was clear with no bruits.  Regular rate and 
rhythm, S1/S2, no S3/S4 or murmurs were noted.  Upon 
admission he was treated with IV Nitroglycerin.  He 
subsequently underwent cardiac catheterization which was 
normal.  The impression was moderate LV systolic and 
diastolic dysfunction and three-vessel coronary disease.  The 
discharge diagnosis was status-post non-Q wave MI, coronary 
artery disease.  The veteran was readmitted to the hospital 
in July 1994, due to an episode of chest pain that 
spontaneously resolved.  It was noted that the veteran had a 
history of coronary artery disease and diabetes mellitus 
since 1982.  The veteran was again seen in October 1994 for 
complaints of chest pain.  It was noted that he was admitted 
for acute myocardial infarction; he was treated with 
medication.  The discharge diagnoses were coronary artery 
disease and diabetes mellitus.  

In October 1996, the veteran was referred to a VA hospital 
for PTSD treatment.  It was noted that his past medical 
history was significant for longstanding coronary artery 
disease and prior to admission, he had a history of prior 
myocardial infarction.  His coronary artery disease was 
described as being diffuse and inoperable.  It was also noted 
that he has been an insulin-dependent diabetic for several 
years and had hypertension as well.  A chest x-ray revealed 
no acute disease.  During his period of hospitalization, the 
veteran was seen by endocrinology and treated for his 
diabetes.  He was also seen by cardiology due to complaints 
of chest pain.  The discharge diagnoses were PTSD, insulin-
dependent diabetes mellitus, hypertension, angina pectoris, 
coronary artery disease, and status post myocardial 
infarction.  

Received in October 1998 were veteran's military personnel 
records as well as internet articles regarding the operations 
undertaken by the USS Krishna.  The report indicates that on 
June 1, 1965, the Krishna transferred to SERVPAC.  After 
minor renovations in Guam and Subic Bay, Krishna took up 
station at An Thoi, Phu Quoc Island, RVN, in the Gulf of 
Thailand.  The administrative records indicate that the 
veteran was authorized to wear the Vietnam Service Medal for 
service on board the USS Krishna.  

Also received in October 1998 were VA progress notes, dated 
from February 1997 to October 1998, which show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities including diabetes mellitus type II 
and heart disease.  Received in January 2001 were duplicate 
VA treatment reports, dated from February to March 1994, the 
findings of which were reported above.  

The veteran was afforded a VA examination in March 2001, 
which consisted of an evaluation of the service-connected 
PTSD.  The pertinent diagnoses were PTSD, moderate to severe; 
and diabetes, peripheral neuropathy, coronary artery disease 
and hypertension.  

By a rating action of March 2001, the RO increased the 
evaluation for the service-connected PTSD from 10 percent to 
50 percent, effective June 10, 1994.  

Received in April 2002 were VA progress notes, dated from 
March 2001 to April 2002, showing treatment for several 
disabilities including coronary artery disease status post 3 
vessel CABG in September 2000 and diabetes mellitus type 2.  
These records indicate that the veteran was seen on a regular 
basis for diabetes management.  

Of record is a report of contact (VA Form 119), dated April 
2, 2002, indicating that the veteran's daughter had been 
awarded benefits for spina bifida.  

The veteran was afforded a VA examination in January 2003, at 
which time it was reported that he was diagnosed with 
diabetes mellitus in 1982; at that time, he was having 
symptoms of frequency, excessive thirst, excessive fatigue, 
and weight loss.  The veteran claimed to have been exposed to 
Agent Orange during his period of active duty in the Navy 
when he was stationed in and around Vietnam.  It was also 
reported that the veteran had a heart attack in 1989 that was 
diagnosed as myocardial infarction; after a period of 
conservative therapy, he had a coronary artery bypass graft 
surgery in 2001.  He still complained of chest pain, 
shortness of breath, occasional wheezing, and minimal 
swelling around the right ankle.  The veteran admitted to 
smoking one pack of cigarettes daily for the past 30 to 35 
years.  On examination, the veteran was described as well 
nourished, well developed and in no acute distress, but he 
appeared to be chronically ill.  Breath sounds were coarse 
and rough.  There were no gross rales, but there were 
occasional expiratory wheezes.  Respiratory rate was normal.  
Blood pressure was 150/76.  There was a 2-3/6 systolic murmur 
in the aortic and pulmonic areas with radiation down the left 
sternal border.  PMI was slightly displaced to the left.  
Pulses were negligible and there was minimal edema around the 
right ankle area.  The pertinent diagnoses were diabetes 
mellitus, arteriosclerotic coronary heart disease, and post 
coronary artery bypass graft.  The examiner stated that it 
was his opinion that the cardiovascular problems that the 
veteran has are not likely caused by his PTSD, nor id he feel 
that they are worsened by his emotional difficulties; he 
noted that the more likely explanation is the significant 
hyperlipidemia, chronic use of tobacco, and excessive weight.  
However, the examiner explained that it is true that diabetes 
mellitus will enhance the progression of arteriosclerotic 
vascular disease and this may be a contributing factor to the 
veteran's cardiovascular problems in view of the fact that he 
has been a diabetic for 20 years under somewhat questionable 
control.  

At his personal hearing in February 2004, the veteran 
indicated that he served in Vietnam from 1965 to 1966; he 
stated that he served aboard the USS Krishna, which was 
stationed along the shores of Vietnam.  The veteran indicated 
that the ship was anchored about 300 feet from Phu Quoc 
Island, which is part of Vietnam.  He reported going to 
Thailand for rest and relaxation.  He went to the island of 
Phu Quoc about 3 to 4 times per week.  The veteran maintained 
that a doctor at the Northrop VA medical center indicated 
that his cardiovascular condition developed as a result of 
PTSD.  

Legal analysis.  Service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including primary anemia, 
cardiovascular-renal disease, diabetes mellitus, encephalitis 
lethargica residuals, and peptic ulcers, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.313 (2003).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation.  38 C.F.R. § 3.307(a)(6)(ii).  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).  

As above, the veteran's service medical records are silent 
regarding any complaint or finding of diabetes mellitus.  
Likewise, the post-service medical evidence of record is 
negative for any notation of diabetes for many years after 
service separation.  In fact, the records indicate that 
diabetes mellitus was not diagnosed until 1982, about 17 
years after his service separation.

Effective July 9, 2001, VA added diabetes mellitus to the 
list of diseases presumptively connected with exposure to 
Agent Orange.  See 66 Fed. Reg. 23,166-169 (May 8, 2001) 
(codified at 38 C.F.R. § 3.309(e)).  This amendment 
implements a decision of the Secretary that there is a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of Type-2 diabetes.  

Under 38 CFR § 3.307(a)(6)(iii), a veteran who served in 
Vietnam and develops a disease listed in § 3.309(e) is 
presumed to have been exposed to herbicides.  In this case, 
the record indicates that the veteran served in the United 
States Navy, and he served in Vietnam from 1965 to 1966.  The 
records also shows that the veteran served aboard the USS 
Krishna off the coast of Vietnam during the Vietnam era.  The 
veteran, by his testimony at the hearing in February 2004, 
provided competent and credible testimony which establishes 
that his duties while assigned to the USS Krishna involved 
work and visits on the ground in Vietnam.  In addition, under 
controlling VA regulations, the veteran's daughter has been 
awarded disability benefits for spina bifida in recognition 
of the veteran's service in Vietnam.  Therefore, VA has 
conceded veteran's exposure to agent orange.  Moreover, the 
record contains competent medical evidence of a current 
diagnosis of diabetes mellitus, which has been shown to be 
compensably disabling.  See 38 C.F.R. § 4.119, Code 7913.  
The law and regulations permitting presumptive service 
connection for diabetes, based on Vietnam Agent Orange 
exposure, are the end result of a number of medical studies 
showing an etiological nexus between herbicides and diabetes.  
With regard to the presumption of service connection, the 
Board finds that there is insufficient affirmative evidence 
to the contrary, as necessary to rebut the presumption.  
Thus, the Board finds that service connection for diabetes 
mellitus on a presumptive basis is warranted.  

Accordingly, the Board finds that the veteran's diabetes was 
incurred in service on a presumptive basis, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

Regarding the remaining issues of service connection for 
heart disease and hypertension on a secondary basis, the 
Board observes that the medical evidence of record is unclear 
as to the date of onset and etiology of these disabilities.  

In this regard, the Board notes that VA treatment records 
show that the veteran has had a longstanding history of 
treatment for hypertension.  A VA hospital summary, dated in 
July 1994, indicated that the veteran had had hypertension 
for many years.  On the occasion of his most recent VA 
examination in January 2003, it was reported "this condition 
was picked up about 20 years ago, at which time he had a mini 
stroke."  The examiner indicated that diabetes mellitus 
would enhance the progression of arteriosclerotic vascular 
disease and might be a contributing factor to the veteran's 
cardiovascular problems.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board has determined that service connection is warranted for 
diabetes mellitus.  Judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.  
Id.  There is no indication that the RO considered any 
application of the Allen decision to the question of whether 
any portion of the veteran's diagnosed heart disease and 
hypertension are part of, or related to, the diabetes 
disability.  Adjudication on this basis is therefore 
indicated.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Also, under VCAA the duty to assist includes 
providing a medical examination or a medical opinion when 
such is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002).  

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for heart disease and hypertension.  
Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The following 
actions are to be performed:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should ask the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for heart 
disease and/or hypertension since 2001.  
Make arrangements to obtain all 
identified treatment records that have 
yet to be associated with the claims 
file.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
the expertise to assess the nature and 
etiology of his heart disease and 
hypertension.  The claims file must be 
made available to the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

The questions to be answered by the 
appropriate examiner are:  
(a) Whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran's heart 
disease and/or hypertension was either 
(i) caused by or (ii) aggravated by PTSD; 
or 

(b) Whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran's heart 
disease and/or hypertension was caused by 
or aggravated by diabetes mellitus. 

4.  Thereafter, the RO should review the 
record to ensure that such is adequate 
for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



